Appleton, C. J.
The certificate of the magistrate’s discharge of a poor debtor on his disclosure is a “ legal document.” All the “ legal documents ” upon which stamps are required to be affixed by the act of congress of June 30, 1864, c. 173, § 17, are specifically enumerated, and do not embrace the certificate in question. The specific enumeration of legal documents to be stamped, excludes all not thus enumerated.
*426It becomes unnecessary to consider whether the provisions of the U. S. statute, requiring instruments or documents to be stamped, and prohibiting their admission as evidence until the requisite stamps have been affixed, apply exclusively to the courts of the United States or not. That they apply only to the courts of the United States was held to be the law in Carpenter v. Snelling, 97 Mass. 452. Exceptions overruled.
Cutting, Kent, Walton, Dickerson, and Tablet, JJ., concurred.